01/13/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0588



                                 No. DA 19-0588

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

KACEY LEE SECREASE,

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including February 12, 2021, within which to prepare, serve, and file the

State’s response.




TKP                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          January 13 2021